Allowable Subject Matter
1.	This office action is a response to communication submitted on 09/29/2020. A terminal disclaimer has been filed as requested by the examiner. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 31-42 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Itoh et al. (US 6060860 A), Petrovic et al. (US 6885970 B2), Risbo et al. (US 6657566 B1), EHSANI (US 6472842 B1) and Murakami (US 5736801 A) are the closest prior art disclosed. 
In regards to claim 31, the prior arts disclosed above do not teach or fairly suggest alone or in combination to perform linear time-invariant signal processing equivalent to conventional non-linear time-variant signal processing with respect to a first input signal Si1, a second input signal S2 and a third input signal S3, the conventional processing including: 
a first input signal Si, a second input signal S2 and a third input signal S3, the conventional processing including: fixed-to-rotating coordinate conversion based on a non-zero target angular frequency co; intermediate processing by a transfer function F(s) subsequent to the fixed-to-rotating coordinate conversion; and inverse conversion of the fixed-to-rotating coordinate conversion subsequent to the intermediate processing, the transfer function F(s) corresponding to an impulse response of the intermediate processing, wherein the signal processing circuit is configured to convert the first input signal Si, the second input signal S2 and the third input signal S3 to a first output signal C1, a second output signal C2 and a third output signal C3 by an equation below involving a first transfer function Gi(s), a second transfer function G2(s), and a third transfer function G3(s),

    PNG
    media_image1.png
    71
    297
    media_image1.png
    Greyscale

[AltContent: connector] wherein G1 (s) and G2(s) are represented by following formulas, where G1(s) = 0 and j represents an imaginary unit, 

    PNG
    media_image2.png
    155
    446
    media_image2.png
    Greyscale
”
Related Prior Arts Made of Record
6.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
•    WANG et al. US 20020111758 A1  A method for identification of a continuous time-delay system from a process step response, said method comprising the steps of: applying an open-loop step test and recording at least one output time response; obtaining at least one linear regression equation from the at least one output time response; estimating the regression parameters by an LS method; and recovering the process model coefficients for the continuous time-delay system using an explicit relationship between the regression parameters and the regression parameters in the actual process.
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846